Exhibit PAXTON ENERGY, INC. CODE OF ETHICS Introduction 1. Compliance with Laws, Rules and Regulations 11. Harassment 2. Conflicts of Interest 12. Health, Safety and the Environment 3. Corporate Opportunities 13. Record-Keeping 4. Confidentiality 14. Payments to Government Personnel 5. Insider Trading 15. Political Contributions 6. Competition and Fair Dealing 16. Waivers of the Code of Ethics 7. Business Entertainment and Gifts 17. Reporting any Illegal or Unethical Behavior 8. Protection and Proper Use of Company Assets 18. Compliance Procedures 9. Use of Company Credit Cards and Vehicles 19. Consequences For Non-Adherence to the Provisions of this Code 10. Discrimination Introduction This Code of Ethics covers a wide range of business practices and procedures.It does not cover every issue that may arise, but it sets out basic principles to guide all Company personnel.The Company is committed to the highest ethical standards and to conducting its business with the highest level of integrity.Ethics and integrity are part of the foundation upon which our success depends.All employees, officers, directors, and representatives (including all agents and consultants) of the Company must conduct themselves accordingly and seek to avoid even the appearance of improper behavior. This Code is to be provided to, and followed by, the Company’s employees, officers (including the chief executive officer, principal financial officer, principal accounting officer or controller of the Company, and all persons performing similar functions for or on behalf of the Company), directors, and representatives. This Code of Ethics is designed to deter wrongdoing and to promote (i)honest and ethical conduct, including the ethical handling of actual or apparent conflicts of interest between personal and professional relationships; (ii)avoidance of conflicts of interest, including disclosure to an appropriate person or persons identified in this Code of any material transaction or relationship that reasonably could be expected to give rise to such a conflict; (iii)full, fair, accurate, timely, and understandable disclosure in reports and documents that the Company files with, or submits to, the U.S. Securities and Exchange Commission (the “SEC”) and in other public communications made by the Company; (iv)compliance with applicable governmental laws, rules and regulations; (v)the prompt internal reporting to an appropriate person or persons identified in this Code of violations of this Code; and (vi)accountability for adherence to this Code. If a law conflicts with a policy in this Code, you must comply with the law; however, if a local custom or policy conflicts with this Code, you must comply with this Code.If you have any questions about these conflicts, you should ask your supervisor how to handle the situation. Anyone who violates this Code will be subject to disciplinary action in accordance with Section19 of this Code. If you are in a situation that you believe may violate or lead to a violation of this Code, follow the compliance procedure guidelines described in Section18 of this Code. 1 1.Compliance with Laws, Rules and Regulations Obeying the law, both in letter and in spirit, is the foundation on which this Company’s ethical standards are built.All employees, officers, directors, and representatives of the Company must respect and obey the laws of the cities, states and countries in which we operate.Although not all employees, officers, directors, and representatives are expected to know the details of these laws, it is important to know enough to determine when to seek advice from supervisors, managers or other appropriate personnel. 2.Conflicts of Interest A “conflict of interest” exists when a person’s private interest interferes in any way with the interests of the Company.A conflict situation can arise when an employee, officer or director takes actions or has interests that may make it difficult to perform Company work objectively and effectively. Conflicts of interest may also arise when an employee, officer or director, or any of their family members, receives an improper personal benefit as a result of their position in the Company.Loans to, or guarantees of obligations of, employees, officers, directors, representatives, or their family members, may create conflicts of interest. It generally constitutes a conflict of interest for an employee or representative of the Company to work simultaneously for a competitor, customer or supplier.You are not permitted to work for a competitor as an employee, officer, director, or representative.The best policy is to avoid any direct or indirect business connection with the Company’s customers, suppliers or competitors, except on behalf of the Company. Conflicts of interest are prohibited as a matter of Company policy, except under guidelines approved by the Board of Directors.Conflicts of interest may not always be clear-cut, so if you have a question, you should consult with higher levels of management or the Company’s outside legal counsel. Information regarding how you can contact the Company’s outside legal counsel will be circulated from time to time, and you should retain this information in case you need to contact such counsel with respect to matters covered by this Code.Any employee, officer or director who becomes aware of a conflict or potential conflict should bring it to the attention of a supervisor, manager or other appropriate personnel or, if necessary, consult the procedures described in Section18 of this Code. 3.Corporate
